Lacy, J.,
delivered the opinion of the court.
The bill in this case was filed on the first Monday in August, 1888, and is for the same purposes, and brought under the same section of the Code of "Virginia, as the bill in the case of Ryan v. Krise, just decided by this court, ante p. 728. ' The defendant is the same, and the usurious borrower, who is the judgment debtor, is the same. The amount of the judgment is the sum of $4,906.77, recovered on the 27th of July, 1888; and the bill of the plaintiff was dismissed, with costs, by the circuit court, for the same *740reasons set forth in the case of Ryan v. Krise. But the bill in this case having been first filed, the bill in the Ryan case having been filed on the third Monday in August, the claim of the plaintiff, Clark, takes priority over, and is superior to, the claim of the plaintiff, Ryan, and must be first paid.
For the same reasons assigned and set forth in the case of Ryan v. Krise, we are of opinion to reverse and annul the decree of the circuit court appealed from in this case.
Lewis, R., and Richardson, J., dissented,
Decree reversed.